Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim 1 has been cancelled.
3.	New claims 2-16 have been added.
4.	Claims 2-16 are pending in this application.

DETAILED ACTION
Election/Restriction
5.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
1. Claims 2-9, drawn to a method for alleviating bodily pain by promoting hyaluronic acid production of cartilage matrix production in a mammal, the method comprising selecting a mammal that has bodily pain, and administering to said selected mammal a peptide of 20 amino acid residues or less containing the amino acid sequence phenylalanine-hydroxyproline, or a derivative or a salt of said peptide, classified in A61K38/04, for example.
2. Claims 10-16, drawn to a method for alleviating bodily pain by promoting hyaluronic acid production of cartilage or cartilage matrix production in a mammal, the method comprising administering phenylalanine-hydroxyproline dipeptide, or a derivative or a slat thereof, classified in A61K38/05, for example.
The inventions are independent or distinct, each from the other because:
6.	Inventions 1 and 2 are directed to related Method inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. Invention 1 involves peptide that has 20 or less residues comprising the dipeptide phenylalanine-hydroxyproline; Invention 2 involves the dipeptide phenylalanine-hydroxyproline. Search for one would not necessarily lead to the other. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
7.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
8.	This application contains claims directed to the following patentably distinct species:
	A single disclosed species of a peptide having 20 or less residues comprising the dipeptide phenylalanine-hydroxyproline;
	A single disclosed species of a C-terminal modification;
	A single disclosed species of a N-terminal modification;
	A single disclosed species of acyclic or cyclic;
	A single disclosed species of a joint disorder;
	A single disclosed species of protected or unprotected side chain substituent.
9.	The species are independent or distinct because the peptides involve different amino acid content, leading to different structures. Further, search for one would not necessarily lead to the other. Different C-terminal modifications are different due to the different components involved, leading to different properties. Further, search for one would not necessarily lead to the other. Different N-terminal modifications are different due to the different components involved, leading to different properties. Further, search for one would not necessarily lead to the other. Different protected or unprotected side chain substituents are different due to the different components involved, leading to different properties. Further, search for one would not necessarily lead to the other. Acyclic peptide and cyclic peptides are different due to the different amino acids involved and different properties between the acyclic and cyclic peptides. Further, search for one would not necessarily lead to the other. Different joint disorders are different due to the cells involved, different patient population, and different end points. Further, search for one would not necessarily lead to the other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 2-16 are generic.
10.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
If Group 1 is elected, Applicant is required to elect a single disclosed species of a fully defined peptide sequence, a single disclosed species of a C-terminal and/or a N-terminal modification, if involved, a single disclosed species of a protected or unprotected side chain substituent, a single disclosed species of a joint disorder, and whether the peptide is acyclic or cyclic. If Group 2 is elected, Applicant is required to elect a single disclosed species of a C-terminal and/or a N-terminal modification, if involved, a single disclosed species of a protected or unprotected side chain substituent, and a single disclosed species of a joint disorder.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
11.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
12.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654